PER CURIAM.
This is a timely appeal filed by appellant/counter petitioner (wife) from the final judgment of dissolution of marriage and partition entered in a dissolution of marriage action. The wife attacks the judgment in two respects:
First, that the trial court erred in its finding contained in paragraph 2b of the said final judgment. The provision provides:
2. The parties are found and determined to be owners of an undivided one-half interest each in the following described property:
$ * * * * *
b. The business known as Margaret L. Tucker Real Estate, together with the cash, personal property, accounts receivable, and assets held in connection therewith.
We agree and reverse. Based on our study of the complete record, we have determined that the said business, operated by the wife in the home of the parties after the petition for dissolution of marriage was filed by appellee/counter respondent (husband), was inadvertently included in the marital assets which were divided equally between the parties.
The second point raised here concerns a dispute over the organ acquired by the parties during the marriage. The testimony of the parties as to the ownership of this property is in conflict. The trial judge in the exercise of his discretion found the property to be jointly owned. We agree.
Accordingly, for the above-stated reasons, the case is
Reversed in part; affirmed in part.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.